        Case 6:21-po-00052-HBK Document 4 Filed 02/17/21 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:21-po-00052-HBK
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND ORDER
                                                      THEREON
14

15    CHRIS A. PETRUCCIO,
16                      Defendant.
17

18          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal of case 6:21-

20   po-00052-HBK, without prejudice and in the interest of justice.

21

22                                                        Respectfully submitted,

23
                                                          McGREGOR SCOTT
24                                                        United States Attorney
25

26          Dated: February 9, 2021                       /S/ Sean O. Anderson_____
27                                                        SEAN O. ANDERSON
                                                          Legal Officer
28                                                        Yosemite National Park
                                                      1
        Case 6:21-po-00052-HBK Document 4 Filed 02/17/21 Page 2 of 2


 1                                          ORDER
 2

 3            Upon motion of the United States brought under Fed. R. Crim. Pro. 48, the matter of
     United States v. Petruccio, case no. 6:21-po-00052-HBK (violation no. 9292029), is hereby
 4
     dismissed without prejudice, in the interest of justice.
 5

 6

 7   IT IS SO ORDERED.
 8

 9   Dated:      February 17, 2021
                                                         HELENA M. BARCH-KUCHTA
10                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
